Co Pm ND wn &» WB NY =

Ye NY NY NY NH NY DY DO Rom mm mmm
SAH Hn un kk we NY = FS 6 BANA HAO MH BR wR SB CO]

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

DONEYDA PEREZ as an individual
and on behalf of all others similarly
situated,

Plaintiff,
Vs.

DIRECTV GROUP HOLDINGS, LLC
a Delaware Corporation, LONSTEIN
LAW OFFICES, P.C., a New York
Professional Corporation; SIGNAL
AUDITING, INC., a New York
Corporation; JULIE COHEN
LONSTEIN; and WAYNE D.
LONSTEIN,

Defendants.

 

 

 

 

CASE NO. 8:16-cv-01440-JLS-DFM

ae PROTECTIVE
RDER

[Discovery Document: Referred to
agistrate Judge Douglas F.
cCormick]

Complaint Filed: August 4, 2016

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,

proprietary, or private information for which special protection from public disclosure

and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the Court to enter the

following Stipulated Protective Order. The parties acknowledge that this Order does

not confer blanket protections on all disclosures or responses to discovery and that

8:16-cv-01440-JLS-DFM

STIPULATED PROTECTIVE ORDER

 
oe rPmnaun }» WO NO =

Ye NR NR NN NR ON RO Om mmm
SCSrd4I An FR NY =& SCS © ee ANQ AM BR HB NY eK OS

 

 

the protection it affords from public disclosure and use extends only to the limited
information or items that are entitled to confidential treatment under the applicable
legal principles. The parties further acknowledge, as set forth in Section 13.3, below,
that this Stipulated Protective Order does not entitle them to file confidential
information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
followed and the standards that will be applied when a party seeks permission from
the court to file material under seal.

2. GOOD CAUSE STATEMENT

This action will involve personal identifying information, proprietary
information and other confidential matters. These materials consist of, among other
things: (i) customer/subscriber information, including but not limited to names,
addresses, and phone numbers; (ii) business records and other materials that are
confidential, proprietary, or trade secret, and for which disclosure would cause
competitive advantage to the Disclosing Party’s competitors or would otherwise
diminish or harm the Disclosing Party’s (or any other Defendants’) standing in the
marketplace, including but not limited to vendor agreements, vendor invoices,
contractors, retainers, training materials, business policies and procedures, customer
relationship policies, order fulfillment systems, customer management systems,
budgeting processes, invoices, financial records, research studies, technical
information, strategic forecasts, financial forecasts, accounting records;
(iii) information and/or documents identified as confidential and/or proprietary in a
written contract and/or agreement between parties to the Action and/or between a
party to the Action and a non-party to the Action; (iv) personnel records and personnel
files; (v) policies and procedures pertaining to the method of investigating, auditing
and responding to commercial piracy, the disclosure of which would hinder such
efforts and diminish the competitive value of such efforts; and (vi) any compensation
records, tax records, asset records, payment records, investment records or any other

financial records maintained as confidential.

 
Co marNI Dn fF WB NY —

NY N N NH NR ND NY NR mm mom mmm meek
Corny nn FF WB N K& SF COHAN A NH &® WN MB CO

 

 

Plaintiff disputes that all of category (i), most of category (ii), all of categories (iii)
and (v) and some of category (vi) are appropriate items for coverage. Indeed, Plaintiff
contends that most of these documents should not be subject to any level of protection.

Accordingly, to expedite the flow of information, to facilitate the prompt
resolution of disputes over confidentiality of discovery materials, to adequately
protect information the parties are entitled to keep confidential, to ensure that the
parties are permitted reasonable necessary uses of such material in preparation for and
in the conduct of trial, to address their handling at the end of the litigation, and to
serve the ends of justice, a protective order for such information is justified in this
matter. It is the intent of the parties that information will not be designated as
confidential for tactical reasons and that nothing be so designated without a good faith
belief that there is good cause why it should not be part of the public record in this
case,

3. DEFINITIONS

3.1. Action: this pending lawsuit entitled Doneyda Perez v.DIRECTV
Group Holdings, LLC, et al., USDC Case No. CV 18-01440 JLS (DFMx) [sometimes
designated as USDC Case No. 8:16-cv-01440-JLS-DFM].

3.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

3.3. “CONFIDENTIAL” Information or Items: information
(regardless of how it is generated, stored or maintained) or tangible things that qualify
for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement.

3.4 Counsel: attorneys employed by a Party to this Action, retained to
represent or advise a Party to this Action, or affiliated with a law firm which has
appeared on behalf of that Party: (as well as their support staff).

3.5 Designating Party: a Party or Non-Party that designates

information or items that it produces in disclosures or in responses to discovery as

 
Co PAI DAA & WO NH =

YY NY NY NN NH NY NY NR Rm om mmm meek
CSCorAI DA an kt WH NY S&B SS O©O BAN A WH &F WB RK CO]

 

 

“CONFIDENTIAL.”

3.6 Disclosure or Discovery Material: all items or information,
regardless of the medium or manner in which it is generated, stored, or maintained
(including, among other things, testimony, transcripts, and tangible things), that are
produced or generated in disclosures or responses to discovery in this Action.

3.7 Expert: a person with specialized knowledge or experience in a
matter pertinent to the litigation who has been retained by a Party or its counsel to
serve as an expert witness or as a consultant in this Action.

3.8 Non-Party: any natural person, partnership, corporation,
association, or other legal entity not named as a Party to this Action.

3.9 Party: any party to this Action, including all of its officers,
directors, employees, consultants, retained experts, and Counsel (and their support
staffs).

3.10 Personal Identifying Information or “PII”: addresses, telephone
numbers, social security numbers or other information used to identify any individual.

3.11 Producing Party: a Party or Non-Party that produces Disclosure
or Discovery Material in this Action.

3.12 Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium and
class action administrators) and their employees and subcontractors.

3.13 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

3.14 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

4. SCOPE
The protections conferred by this Stipulation and Order cover not only

Protected Material (as defined above), but also (1) any information copied or extracted

 
Co PFN DM fF HB NY =

Ne NY NY NY NY NR NY NR Nm mm mmm
Sruniaun hk DD Ne & CO COHAN HN FR HR KY = OC

from Protected Material; (2) all copies, excerpts, summaries, or compilations of
Protected Material; and (3) any testimony, conversations, or presentations by Parties
or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial shall be governed by the orders of the
trial judge. The Parties agree to negotiate a separate agreement in good faith and
submit such agreement to the trial judge at least one week before the final pre-trial
conference. !

5. DURATION

Unless made available to the public during trial, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. Final disposition shall be
deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
or without prejudice, and (2) final judgment herein after the completion and
exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
including the time limits for filing any motions or applications of extension of time
pursuant to applicable law.

6. DESIGNATING PROTECTED MATERIAL

6.1 Exercise _of Restraint_and Care in Designating Material for

Protection. Each Party or Non-Party that designates information or items for

protection under this Order must take reasonable care to limit any such designation to
specific material that qualifies under the appropriate standards. The Designating Party

must designate for protection only those parts of material, documents, items, or oral

 

 

 

' The Parties recognize that any information or document used at trial, regardless of
its status pursuant to this Stipulated Protective Order, will be presumptively available
to all members of the public, including the press, unless the trial judge finds
compelling reasons—supported by specific factual findings supporting the sealing of
that information or document. See Kamakana y. City and County of Honolulu, 447
F.3d 1172, 1180-81 (9th Cir. 2006).

 
Co PA Hun hk HD N =

NY N NY NY NH NH NY BDO RQ mom om mpm elke
SrA HDA a fk ee NY F&F FS OC PNK DAWN &® WB KY me O

 

 

or written communications that qualify so that other portions of the material,
documents, items, or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other Parties) may expose the Designating Party
to sanctions.

6.2 Manner and Timing of Designations. Except as otherwise
provided in this Order (see, e.g., second paragraph of section 6.2(a) below), or as
otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
protection under this Order must be clearly so designated before the material is
disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g.,
paper or electronic documents, but excluding transcripts of depositions or other
pretrial or trial proceedings), that the Producing Party affix the legend
“CONFIDENTIAL.” to each page that contains protected material. If only a portion
or portions of the material on a page qualifies for protection, the Producing Party also
must clearly identify the protected portion(s) (e.g., by making appropriate markings
in the margins). If only portions of a document qualify for protection, only those pages
of the document will be identified.

A Party or Non-Party that makes original documents or materials available for
inspection need not designate them for protection until after the inspecting Party has
indicated which documents or materials it would like copied and produced. During
the inspection and before the designation, all of the material made available for
inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

identified the documents or materials it wants copied and produced, the Producing

 
Ce rTFnN A un ks» WB NH =

~~ NY NY NY NY NY VY NN HR mm mm mm eet
eCSCSANQdtAn mH Fk HY NY KB SC CO BNI A uN &® YH WY = CO

 

 

Party must determine which documents, or portions thereof, qualify for protection
under this Order. Then, before producing the specified documents, the Producing
Party must affix the “CONFIDENTIAL” legend to each page that contains Protected
Material. If only a portion or portions of the material on a page qualifies for protection,
the Producing party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins). If only portions of a document qualify for
protection, only those pages of the document will be identified.

(b) for testimony given in deposition or in other
pretrial or trial proceedings, that the Designating Party identify all protected testimony
on the record, before the close of the deposition, hearing, or other proceeding. When
it is impractical to identify separately each portion of testimony that is entitled to
protection and it appears that substantial portions may qualify for protection, the
Designating Party may invoke on the record (before the deposition, hearing, or other
proceeding is concluded) a right to have up to 21 days after receiving the deposition
transcript to identify the specific portions of the testimony as to which protection is
sought. The Designating Party must order the transcript at the time in order to invoke
this provision. Only those portions of the testimony that are appropriately designated
for protection at the time the testimony is given or within the 21 days defined in this
provision shall be covered by the provisions of this Stipulated Protective Order.

' Parties shall give the other Parties notice if they reasonably expect a deposition,
hearing or other proceeding to include Protected Material so that the Parties can
collectively ensure that only authorized individuals who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
proceedings. The use of a document as an exhibit at a deposition shall not in any way
affect its designation as “CONFIDENTIAL.”

Transcripts containing Protected Material shall have an obvious legend on the
title page that the transcript contains Protected Material, and the title page shall be

followed by a list of all pages (including line numbers as appropriate) that have been

 
Ceo mrNnI Aa F&F &»B NY =

Ye NY NY NN NR NR NO OD mmm mmm ek kkk
Srna unk WwW NY &—&— SS © eK AH B® BRB KRY SF CO

 

 

designated as Protected Material. Pages of transcribed deposition testimony or
exhibits to depositions that reveal Protected Material must be separately bound by the
court reporter and may not be disclosed to anyone except as permitted under this
Stipulated Protective Order. The Designating Party shall inform the court reporter of
these requirements. Any transcript that is prepared before the expiration of a 21-day
period for designation shall be treated during that period as if it had been designated
“CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of
that period, the transcript shall be treated only as actually designated.

(c) for information produced in some form other
than documentary and for any other tangible items, that the Producing Party affix in
a prominent place on the exterior of the container or containers in which the
information or item is stored the “CONFIDENTIAL” legend. If only a portion or
portions of the information warrants protection, the Producing Party, to the extent
practicable, shall identify the protected portion(s).

6.3 Inadvertent Failures to Designate. If timely corrected, an
inadvertent failure to designate qualified information or items does not, standing
alone, waive the Designating Party’s right to secure protection under this Order for
such material. Upon timely correction of a designation, the Receiving Party must
make reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.

7. CHALLENGING CONFIDENTIALITY DESIGNATIONS

7.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order. To avoid foreseeable substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a Party waives its right
to challenge a confidentiality designation by electing not to provide the Designating
Party of its intention to mount a challenge within thirty (30) days after the original

designation is disclosed. A Challenging Party may provide notice to a Designating

 
Ce FAH Daun FF» WB YO —

~Yy NY NY BY NY ND ND NR ON mim im mmm
SCSrAnYI nun FF WH NY =& CS COC MWANI ANH BRB wWNYeE CS]

 

 

Party as described in Section 7.2 below or, if the volume of documents produced is
too voluminous to review within thirty (30) days, Receiving Party may notify
Producing Party that review of the volume of documents produced will not be
complete in the 30-day period, and that Receiving Party reserves its rights to challenge
documents within a reasonable time after the 30-day period has expired. The Parties
herein are then obligated to meet and confer and agree upon what that “reasonable
time” will be. A Party may challenge a confidentiality designation after the 30-day
period prescribed herein has passed only for good cause shown. The Parties hereto
agree that the volume of documents produced and the reasonable time within which
the Receiving Party may be expected to review such documents shall be one of the
factors considered for the establishment of such good cause.

7.2 Informal Attempt to Resolve. To initiate a challenge, the
Receiving Party must notify the Producing Party in a writing that complies with Local
Rule 37-1’s specific requirements and request a meet and confer within the 10 days
referenced under Local Rule 37-1. If the Designating Party believes Receiving Party’s
37-1 correspondence is technically non-compliant, unclear or insufficient to proceed
with the Local Rule 37-1 process, it must so state within seven (7) days of receipt. If
the parties are unable to resolve the dispute within 14 days after that meet and confer
conference takes place, the Receiving Party may notify Designating Party of impasse
and initiate the joint stipulation process for filing a motion with the Court.

7.3 Status of Documents During Challenge. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all Parties shall
continue to afford the material in question the level of protection to which it is entitled

under the Producing Party’s designation until the Court rules on the challenge.

8. ACCESS TO AND USE OF PROTECTED MATERIAL
8.1 Basic Principle. A Receiving Party may use Protected Material

that is disclosed or produced by another Party or by a Non-Party in connection with

 
So FAI HD un FF &B YY m=

yy Ye Ye NY RY NY NR NR Nm mm om mmm
CrANI nA mn kk WB NY = FS OO GBCANI A WH Bw NHN SB OC]

 

 

this Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a Receiving
Party must comply with the provisions of Section 14 below (FINAL DISPOSITION).
Protected Material must be stored and maintained by a Receiving Party at a location
and in a secure manner that ensures that access is limited to the persons authorized
under this Court.

8.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the Court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to:

(a) the Receiving Party’s Counsel, as well as employees of said Counsel to
whom it is reasonably necessary to disclose the information for this Action;

(b) the officers, directors, and employees of the Receiving Party to whom
disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

(d) the Court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses and attorneys for witnesses in the Action
to whom disclosure is reasonably necessary provided. The Parties are jointly

responsible for requesting that (1) all witnesses sign the form attached as Exhibit A

10

 
So FAN HD a >. WO NY =

Ne NY N NH NHN ND NY NR DN mm mmm eet
CrNIADn F&F SB NY S&F SS CMAN A MN BF WwW NY KO

 

 

hereto and (2) that witnesses not be permitted to keep any confidential information
unless otherwise agreed by the Designating Party or ordered by the Court;

(i) any mediator or settlement officer, and their supporting personnel, mutually
agreed upon by any of the Parties engaged in settlement discussions; and/or

(j) any Party to the Action.

9, PROTECTED MATERIAL SUBPOENAED OR ORDERED
PRODUCED IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL” that Party must do all of the following:

(a) promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or court order; and

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena
or order is subject to this Protective Order. Such notification shall include a copy of
this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order shall not produce any information designated in this action
as “CONFIDENTIAL” before a determination by the court from which the subpoena
or order issued, unless the Party has obtained the Designating Party’s permission. The
Designating Party shall bear the burden and expense of seeking protection in that court
of its confidential material, and nothing in these provisions should be construed as
authorizing or encouraging a Receiving Party in this Action to disobey a lawful
directive from another court.

10. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

11

 
Co PAN DA a hk WH NO —

NY N NY NY NY NO WN DY DR mm om mmm kk lm kk
CSN Dn BF WH Ne &—& FS © BNI AWN B® WB NY —m OS

(a) The terms of this Order are applicable to information produced by a Non-
Party in this action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall do all of the following:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality agreement
with a Non-Party; and

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the Non-
Party, if requested.

(c) Notwithstanding the provisions of Section 10(b) above, and so long as
disclosure does not violate the Satellite Television Extension and Localism Act of
2010, the Cable Privacy Act, the Telecommunications Act, or any other federal or
state law, Section 10(b) shall not apply to the confidential information of a putative
class member unless the putative class member and the Disclosing Party have a
negotiated confidentiality agreement other than those applicable to DIRECTV!
subscribers generally.

(d) Ifthe Non-Party receiving the notice specified in Section 10(b)(1) does

 

 

 

' As used here, the modifier “DIRECTV” refers to the satellite cable broadcasting
service, branded “DIRECTV” and provided by DIRECTV, LLC.

12

 
Co FN Dn MK kt WH YY =

NY N NY KN NH NR NR NR Nm mmm meme kk
Snynionanaun hk BB NY =—& COC 6 BNI A HN BR BH KY S&S OC

 

 

not seek a protective order from this Court within 14 days of receiving the notice and
accompanying information, the Receiving Party may produce the Non-Party’s
confidential information responsive to the discovery request. If the Non-Party timely
seeks a protective order, the Receiving Party shall not produce any information in its
possession or control that is subject to the confidentiality agreement with the Non-
Party before a determination by the Court. Absent a court order to the contrary, the
Non-Party shall bear the burden and expense of seeking protection in this Court of its
Protected Material.

11. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately do all of the
following: (a) notify in writing the Designating Party of the unauthorized disclosures,
and (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,
and (c) inform the person or persons to whom unauthorized disclosures were made of
all the terms of this Order, and (d) request such person or persons to execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

12, INADVERTENT PRODUCTION OF PRIVILEGED OR

OTHERWISE PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other protection,
the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
Procedure 26(b)(5)(B).

13. MISCELLANEOUS

13.1 Right to Further Relief. Nothing in this Order abridges the right of
any Party to seek its modification by the Court in the future.
13.2 Right to Assert Other Objections. By stipulating to the entry of

this Protective Order, no Party waives any right it otherwise would have to object to

13

 
Co mB AN Hn ue kk OR NH =

Ne MN NY NY NHN N NO KN BD mm mm mmm pk mekmeet
SrA Aa kk eH MY =& OS OBA HM” kk BRK CO

 

 

disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any
ground to use in evidence of any of the material covered by this Protective Order.

13.3. Filing Protected Material. Without written permission from the
Designating Party or a court order secured after appropriate notice to all interested
persons, a Party may not file in the public record in this action any Protected Material.
A Party that seeks to file under seal any Protected Material must comply with Civil
Local Rule 79-5. This Stipulated Protective Order does not operate as the required
grant of leave of the Court to file a document under seal; a sealing order will issue
only upon a request establishing that the Protected Material at issue is entitled to
protection under the law.

13.4 Any Designating Party who files in the Court public file Protected
Material is deemed to have waived the confidential designation with respect to the
publicly filed version of that information and/or document(s) unless such filing is
inadvertent.

13.5 A Designating Party wishing to claim inadvertence under Section
13.4 must file, within 30 days of discovering the inadvertence, notice to the Court to
all parties so that the Parties may meet and confer regarding the inadvertent disclosure
pursuant to Local Rule 37-1. If the dispute remains unresolved the Designating Party
must move to have the document either removed from the public court file and/or
filed under seal.

14. FINAL DISPOSITION
Within 60 days of the final disposition of this action, as defined in paragraph 5,

each Receiving Party must return all Protected Material to the Producing Party or
destroy such material. As used in this subdivision, “all Protected Material” includes
all copies, abstracts, compilations, summaries, and any other format reproducing or
capturing any of the Protected Material. Whether the Protected Material is returned

or destroyed, the Receiving Party must submit a written certification to the Producing

14

 
eo fF NY HAH na bk WW NY =

Ye Ne NY NY NN NNR ON ON mommies kek
CSrANI A aA FF WN KSB FS 6 BAI AN BF wRWN S&C

 

 

Party (and, if not the same person or entity, to the Designating Party) by the 60 day
deadline that (1) identifies (by category, where appropriate) all the Protected Material
that was returned or destroyed and (2) affirms that the Receiving Party has not
retained any copies, abstracts, compilations, summaries or any other format
reproducing or capturing any of the Protected Material. Notwithstanding this
provision, Counsel are entitled to retain an archival copy of all pleadings, motion
papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant
and expert work product, even if such materials contain Protected Material. Any such
archival copies that contain or constitute Protected Material remain subject to this
Protective Order as set forth in Section 5 (DURATION).
FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: January 21 , 2020 (

Hon. D&uglas F. McCormick ’
United States Magistrate Judge

15

 
EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

 

[print or type full address], declare under penalty of perjury
that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Central District of California
on [date] in the case of Doneyda Perez v.DIRECTV Group Holdings, LLC, et al.,
USDC Case No. CV 18-01440 JLS (DFMx) [sometimes designated as USDC Case
No. 8:16-cv-01440-JLS-DFM]. I agree to comply with and to be bound by all the
terms of this Stipulated Protective Order and I understand and acknowledge that
failure to so comply could expose me to sanctions and punishment in the nature of
contempt. I solemnly promise that I will not disclose in any manner any information
or item that is subject to this Stipulated Protective Order to any person or entity
except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court
for the Central District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after
termination of this action. I hereby appoint [print
or type full name] of [print or type
full address and telephone number] as my California agent for service of process in
connection with this action or any proceedings related to enforcement of this

Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 
